Citation Nr: 1403622	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A hearing was held before the undersigned in May 2013.  The transcript is of record.

In a statement dated in August 2010 the Veteran reported that he had to take disability retirement from the United States Post Office in January 2010 due to his back disability.  In addition, a January 2007 treatment note indicates that the Veteran is permanently disabled due to his left shoulder and low back.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Thus the issue of entitlement to a TDIU is now included as an issue in this appeal.  

The issues of entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine; entitlement to service connection for a right knee disability, to include as secondary to degenerative disc disease of the lumbar spine; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left lower extremity radiculopathy is due to his service-connected degenerative disc disease of the lumbar spine.  

2.  The Veteran's right lower extremity radiculopathy is due to his service-connected degenerative disc disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left lower extremity radiculopathy is causally related to the Veteran's service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, right lower extremity radiculopathy is causally related to the Veteran's service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for radiculopathy of the left and right lower extremities.

Service treatment records reveal that in November 1969 the Veteran complained of constant pain in the back and radiation down the right leg with tingling.  In March 1970 the Veteran reported numbness in half dollar size area over the right buttock and pins and needles sensation in the right calf when sitting.

The Veteran reported that he felt a sharp pain in his lower back and that pain worsened when removing a victim of an auto accident from the auto in November 1989 on a Workers' Compensation Questionnaire.

Dr. D.L. in October 1997 indicated that the Veteran was treated at sick call in November 1969 for complaints of back pain and radiation down the right leg with tingling.  He had recurrent pain in the back and right calf in 1969.  The physician noted that the Veteran was seen in May 1970 by an orthopedic consultant with a history of occasional numbness in his legs and inability to exercise.  Post service injuries to the back in November 1989 and July 1990 were noted by the physician.  The physician reported that the Veteran has a chronic low back condition with a herniated disc at L4-L5 which is related to an injury in service.  The physician noted that the Veteran never had a problem prior to service and ever since had recurrent severe episodes of pain not made substantially worse by any of the subsequent problems enumerated.

In October 1999 a review of systems was positive for pain running down the back of the left leg into the calf, some tingling feelings in the toes of the left leg. 

The Veteran was afforded a VA spine examination in June 2002.  He was not noted to have any neurological problems.

The Veteran was afforded a VA spine examination in February 2004.  He reported that he had occasional numbness and weakness during flare-ups of back pain.  There were no bladder or bowel complaints and no erectile dysfunction.  Orthopedic neurological examination was essentially negative.  After examination the Veteran was diagnosed with multilevel disk degeneration and disk herniation with neural foramina encroachment at the right lumbar-5 nerve root compressing the nerve and other multilevel disk herniations without neural foraminal encroachment.

A chiropractor in February 2004 reported that the Veteran has been diagnosed, in part, with sciatica.

In March 2004 the Veteran reported radiating low back pain with herniated discs at multiple levels.  

A magnetic resonance imaging (MRI) scan in July 2003 revealed multilevel lumbar disc herniations.

The Veteran had consistent private treatment for his back in 2006 and 2007.

Private examination in April 2007 revealed strength 5/5 in proximal and distal muscles, no muscle atrophy, and no sensory abnormality.  The examination revealed reflexes physiologic and equal.

Nerve conduction velocity (NCV) testing in June 2008 revealed unremarkable findings and was noted to be a normal study.  Electromyography (EMG) testing in June 2008 revealed evidence of mild acute S1 radiculopathy on the right and the left.

In June 2008 a private chiropractor noted that the Veteran had a diagnosis of spinal nerve root compression (lumbar L5 vs. S1).  The chiropractor noted in September 2009 that the Veteran had an onset of radiating low back pain in February 2006, the result of a workers' compensation injury.  The Veteran was diagnosed with mild acute S1 radiculopathy on the right and left.

In a December 2008 examination report, revised in July 2009, Dr. P.E. noted that the Veteran was first evaluated by his office in February 2006.  The Veteran reported that he was injured in a work-related accident in February 2006.  In part, the Veteran reported midline low back pain and stiffness with associated intermittent radiation of sharp pain into the left greater than right buttocks.  He experienced brief episodes of tingling in the right foot.  Dr. P.E. discussed the history of the Veteran's treatment including the results of MRIs and the EMG and nerve conduction study.  The results of a physical examination were reported.

Dr. P.E. stated that the Veteran sustained multiple injuries secondary to the work accident of February 2006 and that the Veteran had a history of a preexisting injury to the lumbar spine for which he obtained a 20 percent disability.  The doctor stated that x-rays and MRI of the lumbar spine revealed multilevel degenerative changes particularly at L4-L5, which epidemiologically developed prior to the work injury.  However, MRI of the lumbosacral spine also revealed an L4-L5 central disc herniation causing thecal sac compression and lumbar spine stenosis.  The doctor rendered the opinion that the L4-L5 disc herniation likely developed as a consequence of the work-related injury in February 2006 with the underlying predisposition of normal age related disc degeneration combined with preexisting injury.  The Veteran's history was noted to include symptoms of radiation to both posterior thighs and calves and the findings on physical examination of positive straight leg raise on the left and positive EMG findings of mild S1 radiculopathy was noted to be more consistent with an acute rather a subacute injury.  The doctor stated:

I believe the patient's preexisting lumbar spine condition predisposed the patient to sustain an acute lumbar disc herniation and that patient's disability cannot be said to be due solely to the preexisting condition prior to the event of the wall collapsing in 2006 and him for trying to pick it up.

The doctor continued to determine the percent disability related to the work injury and the Veteran's preexisting condition.  The physician reported that the Veteran was able to work as a maintenance custodian for the United States Postal Service a job that required repetitive bending, lifting, twisting, reaching, pushing, and pulling.  It was the doctor's medical opinion that the Veteran's preexisting lumbar spine condition played little if any role in contributing to the Veteran's current disability.

In September 2009 the Veteran was afforded a VA spine examination.  After examination the Veteran was diagnosed with chronic low back pain syndrome, lumbosacral spinal stenosis third lumbar-fourth lumbar and fourth lumbar-fifth lumbar, moderate-sized central disk herniation fourth lumbar-fifth lumbar, degenerative disk disease fourth lumbar-fifth lumbar and fifth lumbar-first sacral, and lumbosacral radiculopathy with EMG evidence of mild acute S1 radiculopathy.  The examiner rendered the opinion:

The lumbar radiculopathy is at least as likely related to the [V]eteran's back condition; however, the [V]eteran has had several non-service-related injuries - two workman's compensation injuries in the United States Post Office related to his back condition, and the [V]eteran has had motor vehicle accidents following his separation from the service - so whether or not the exacerbation of the [V]eteran's back condition is directly related to his military service or related to the non-service-related workman's compensation injuries, motor vehicle accident, and other traumatic events is difficult to state without resort to mere speculation.

In a statement dated in August 2010 the Veteran's private chiropractor noted that the Veteran's lower radiculopathy is very likely secondary to his degenerative disc disease of the lumbar spine.  It was noted that degenerative disc disease is present at L3-4 through L5-S1 levels with interval development of a large right HNP at L3-4 resulting in compression of the right L4 nerve root.  Spinal stenosis is noted at this level as well.  The degenerative disc disease results in narrowing of the disc space and contributes to his radiculopathy.

The report of an August 2010 MRI scan reveals the impression that the Veteran has degenerative disc disease at the levels of L3-L4 through L5-S1 with the interval development of a large right paracentral disc herniation at L3-L4 causing compression of the right L4 nerve root.  There is severe central spinal stenosis at this level.

Treatment records in May 2011 reveal notations of radicular pain.

A VA physician in a statement dated in September 2012 rendered the opinion that the Veteran's lower radiculopathy is at least as likely as not secondary to his degenerative disc disease.  The physician noted that the Veteran was seen by neurology in May 2011.

A private physician in a statement dated in September 2012 rendered the opinion that the Veteran's lower radiculopathy is at least as likely as not secondary to his degenerative disc disease.

Resolving reasonable doubt in the Veteran's favor, service connection for radiculopathy of the left and right lower extremities, as secondary to degenerative disc disease of the lumbar spine, is warranted.  Treatment records reveal that the Veteran has been diagnosed with radiculopathy of the lower extremities.  Multiple physicians and a chiropractor have rendered the opinion that the Veteran's radiculopathy is due to his degenerative disc disease of the lumbar spine.  While, as noted above, there are some medical opinions against the claim on this point, the evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity radiculopathy is related to his service-connected degenerative disc disease of the lumbar spine.  As such, service connection for radiculopathy of the left and right lower extremities is granted.



ORDER

Service connection for radiculopathy of the left lower extremity as secondary to degenerative disc disease of the lumbar spine is granted.

Service connection for radiculopathy of the right lower extremity as secondary to degenerative disc disease of the lumbar spine is granted.


REMAND

Review of the claims file reveals that the Veteran receives consistent treatment from VA; however, although the Veteran has submitted treatment records dated in August 2010 and May 2011, complete treatment records dated subsequent to May 2009 have not been obtained and associated with the claims file.  The claims file reveals that the Veteran received treatment from Drs. H.A. and P.E.  Records regarding the Veteran's treatment from Dr. H.A. have not been obtained and associated with the claims file and although some treatment records from Dr. P.E. have been submitted by the Veteran and are associated with the records obtained from the Social Security Administration, it is unclear whether all records regarding the Veteran's treatment by Dr. P.E. have been associated with the claims file.  A note dated in September 2012 reveals an opinion from a doctor at Glen Cove Hospital.  It is unclear whether all of the records regarding any treatment at Glen Cove Hospital have been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, attempts must be made to obtain and associate with the claims VA treatment records regarding the Veteran dated since May 2009.  Additionally, after obtaining any necessary authorization, attempts must be made to obtain complete treatment records regarding the Veteran from Drs. H.A. and P.E. and from Glen Cove Hospital.

In this case, the Veteran's lumbar spine was previously examined in September 2009.  A MRI scan of the lumbar spine, dated in August 2010, indicates that the Veteran had new disc herniation and the Veteran, in a statement dated in May 2011 stated "[f]urther it shows the Veterans back condition has increased in severity since his last exam."  The Board finds that the evidence received since the Veteran's September 2009 VA examination reveals that the lumbar spine disability may have worsened.  In addition, the VA examination is too remote in time to address the current severity of the Veteran's service-connected lumbar spine disability.  Furthermore, additional treatment records have been requested to be obtained and associated with the claims file.  Thus, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded another VA medical examination regarding the etiology of his right knee disability.

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran has not been provided notice as to how to substantiate his claim for TDIU.  However, as discussed above, this issue is raised by the record and the Board is ordering development pertinent to this claim.  Thus, pursuant to the VCAA, the Veteran should be provided notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU. In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  

2.  Attempt to obtain all VA medical records pertaining to the Veteran that are dated since May 2009.  

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Drs. H.A. and P.E. and from Glen Cove Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to his service-connected degenerative disc disease of the lumbar spine.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to degenerative disc disease of the lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  If the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.  The examiner must provide reasons for each opinion given. 

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current right knee disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from a right knee disorder that is related to his active service or is proximately due to or been chronically worsened by his service-connected degenerative disc disease of the lumbar spine. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


